Title: From Thomas Jefferson to Martha Jefferson, 18 February 1784
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Dear Patsy
            Annapolis Feb. 18. 1784.
          
          I have received two or three letters from you since I wrote last. Indeed my health has been so bad that I have been able scarcely to read, write or do any thing else. Your letters to your aunt and the others shall be forwarded. I hope you will continue to inclose to me every week one for some of your friends in Virginia. I am sorry Mr. Cimetiere cannot attend you, because it is probable you will never have another opportunity of learning to draw, and it is a pretty and pleasing accomplishment. With respect to the paiment of the guinea, I would wish him to receive it, because if there is to be a doubt between him and me, which of us acts rightly, I would chuse to remove it clearly off my own shoulders. You must thank Mrs. Hopkinson for me for the trouble she gave herself in this matter, from which she will be relieved by paying Mr. Cimetiere his demand. Perhaps when the season becomes milder he will consent to attend you. I am sorry your French master cannot be more punctual. I hope you nevertheless read French every day as I advised you. Your letter to me in French gave me great satisfaction  and I wish you to exercise yourself in the same way frequently. Your sisters are well. I am in hopes the money I had placed in the bank subject to Mrs. Hopkinson’s order had not yet failed. Lest it should have done so, inform her that I have now sent there a further supply. Deliver my most respectful compliments to her & be assured of the love with which I am My dear Patsy Your’s affectionately,
          
            Th: Jefferson
          
        